

115 HR 101 IH: Veterans Healthcare Improvement Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 101IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Comptroller General of the United States to conduct reviews of certain budget
			 requests of the President for the medical care accounts of the Department
			 of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Veterans Healthcare Improvement Act. 2.Comptroller General review of Department of Veterans Affairs medical care budget submissionsSection 4 of the Veterans Health Care Budget Reform and Transparency Act of 2009 (Public Law 111–81; 38 U.S.C. 117 note) is amended to read as follows:
			
				4.Comptroller General review of Department of Veterans Affairs medical care budget submission
 (a)Review of budget submission; reportsFor each of fiscal years 2018, 2019, and 2020, the Comptroller General of the United States shall— (1)review the budget requests for the medical care accounts of the Department of Veterans Affairs in the budget request of the President submitted pursuant to section 1105 of title 31, United States Code; and
 (2)submit to the Committees on Veterans’ Affairs, Appropriations, and the Budget of the Senate and the House of Representatives a report or reports on the results of each such review.
 (b)Timing and scope of reportsIn determining the timing and scope for the submittal of the report or reports required under subsection (a), the Comptroller General shall consult with the Committees on Veterans’ Affairs of the Senate and the House of Representatives.
 (c)Medical care accountsIn this section, the term medical care accounts of the Department of Veterans Affairs means the following medical care accounts of the Veterans Health Administration, Department of Veterans Affairs account:
 (1)Medical Services. (2)Medical Support and Compliance.
 (3)Medical Facilities.. 